 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312General Security Services Corporation and Alfred Cracolici. Cases 21ŒCAŒ31218 and 21ŒCAŒ31262 August 25, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On June 30, 1997, Administrative Law Judge Albert A. Metz issued the attached decision.  The Charging Party and the General Counsel filed exceptions and sup-porting briefs.  The Respondent filed an answering brief.  The General Counsel filed a reply brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions only to the extent consistent with this Decision and Order. The judge found that Charging Party Cracolici, whom the Respondent employed as an assistant lead court secu-rity officer,2 was a supervisor and that his transfer, demo-tion, suspension, and termination therefore did not vio-late Section 8(a)(3) and (1) of the Act.  The General Counsel and the Charging Party have excepted to this finding.  We find merit in these exceptions.  For the fol-lowing reasons, we find that Cracolici is not a supervisor and that the Respondent™s treatment of Cracolici violated the Act. In concluding that Cracolici was a supervisor,3 the judge found that he had, and exercised, the authority to responsibly direct the Respondent™s other court security officers (CSOs), and that he had, and exercised, the au-thority to discipline those CSOs.  The judge also relied on his finding that Cracolici had the authority to schedule the work of other CSOs.   The Board has observed that, in enacting Section 2(11), Congress stressed that only persons with ﬁgenuine management prerogativesﬂ should be considered supervi-sors as opposed to ﬁstraw bosses, leadmen . . . and other minor supervisory employees.ﬂ Chicago Metallic Corp., 273 NLRB 1677, 1688 (1985). Therefore, the Board has a duty to employees not to construe supervisory status too broadly because the employee who is deemed a su-pervisor is denied . . . rights which the Act is intended to protect.ﬂ Id. at 1689. Further, the burden of proving that an employee is a supervisor within the meaning of the Act rests on the party alleging that such status exists. Ibid.                                                            1 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 The Respondent provides security services to the federal court-house in Santa Ana, California, under a contract with the United States Marshal Service. 3 The Act provides in Sec. 2(11) that: The term supervisor means any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off,  re-call, promote, discharge, assign, reward, or discipline other em-ployees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment. We find, contrary to the judge, that the Respondent has failed to present sufficient evidence to establish that Cra-colici possessed these Section 2(11) indicia of supervi-sory authority. With regard to Cracolici™s alleged author-ity to schedule work, the record indicates that Lead CSO Phil Elder, an admitted statutory supervisor, prepared the work schedules in advance, and that Cracolici made only occasional and routine changes to them either in response to requests from the United States Marshal Service (USMS) or as required because of illnesses or vacations.  Accordingly, he did not exercise ﬁindependent judg-mentﬂ within the meaning of Section 2(11) with regard to scheduling work.  Auto West Toyota, 284 NLRB 659 (1987) (parts manager not supervisor where his ﬁschedul-ingﬂ of other employees amounted only to an uncompli-cated and regular rotation of them). Similarly, although Cracolici testified that other CSOs asked him questions about their duties, he was unable to cite an instance in which this occurred or in which he responsibly directed the work of another CSO.  Indeed, both Cracolici and Elder stated that the other CSOs needed very little supervision. Although Cracolici speculated at the hearing, in re-sponse to hypothetical questions, as to what he might do if a serious problem arose with a member of the public, none of those hypothetical situations (e.g., a medical emergency) had actually occurred.  Further, in the specu-lative example of a medical emergency, the action Cra-colici suggested he might take (calling for medical assis-tance) would require no independent judgment and could be taken by anyone who happened to be at the scene. As to discipline, the only examples Cracolici could cite were two oral reprimands.  In both cases, he simply told CSOs to return to their assigned posts. He intimated no consequences in the event that they failed to do so.  Nei-ther incident was reported to Elder.  Neither incident resulted in discipline or had any effect on the employees™ jobs.  This is the sum and substance of Cracolici™s al-leged ﬁdisciplinary authority.ﬂ Because Cracolici exhibited no primary indicia of su-pervisory authority, the secondary indicia (higher com-pensation, the perceptions of others, and the fact that, if Cracolici was not a supervisor, the CSOs were unsuper-vised at times) noted by the judge are not determinative. Juniper Industries, 311 NLRB 109, 110 (1993). In sum, we find that on this record, the Respondent has failed to sustain its burden of establishing that Cracolici was a 326 NLRB No. 42  GENERAL SECURITY SERVICES CORP. 313supervisor within the meaning of Section 2(11) of the 
Act.4 As Cracolici was not a supervisor but an employee, it 
remains for us to decide whether his discharge (and, by 
extension, the earlier adverse actions taken against him 
by the Respondent) violated Section 8(a)(3) and (1) of 
the Act.  As the judge found, the Respondent learned that 

Cracolici did not remain neutral during the union cam-
paign as the Respondent had directed him to do.  Rather, 
Cracolici supported the Union, favored employees who 
supported the Union, and shunned employees who did 
not.  About 2 weeks before 
Cracolici™s discharge, the 
Respondent suspended him. The letter of suspension 

stated, among other things, 
that Cracolici 
ﬁparticipated and supported in an effort to bring a union into our work 
environment which was contrary to the directions you 
were given by management.ﬂ  Cracolici™s termination 
letter stated that his . . . ﬁactions during the recent cam-
paign for the Union was such that you are no longer suit-
able to continue as a supervisor for this company.ﬂ  We 
also note that Andrew Pierucki, the Respondent™s vice 
president, who made the deci
sion to terminate Cracolici, 
testified that one reason for Cracolici™s termination was 
that, ﬁI think that he showed favoritism towards some of 
the employees that were trying to form a Union here.  I 
think he actually participated in that.ﬂ  In these circum-
stances, we find that the General Counsel has made a 
prima facie showing that Cracolici™s union activity was a 
motivating factor in the Respondent™s treatment of him.  
Wright Line
, 251 NLRB 1083 (1980), affd. 662 F.2d 899 
(1st Cir. 1981), cert. denied, 455 U.S. 989 (1982). 
The Respondent contends that it would have dis-
charged Cracolici even in th
e absence of his union activi-
ties because he violated its 
telephone-abuse work rule.  
We note that, although Cracolici™s suspension letter men-

tioned this subject, his termination letter simply stated 
that his ﬁactions during the recent campaign for a union 
were such that you are no long
er suitable to continue as a 
supervisor for this company or
 our contract with the gov-
ernment.ﬂ  Because the General Counsel has made a 
showing sufficient to support the inference that protected 
conduct was a motivating factor in the Respondent™s de-
cision, the Respondent has the burden to show that it 
would have taken the same action even in the absence of 
                                                          
 4 As to the scheduling issue raised by our dissenting colleagues, al-
though Cracolici made occasional mi
nor and routine changes to al-
ready-prepared schedules, as occasi
oned by absences and requests by 
the USMS, there is no evidence that
 these minor changes in the sched-
ule were anything but routine or ot
herwise required the exercise of 
independent judgment.  Nor is ther
e evidence that Cracolici exercised 
independent judgment in assigning
 overtime, whether that overtime 
was occasioned by illness or USMS 
needs.  Moreover, although our 
dissenting colleagues correctly point 
out that Cracolici was often at the 
worksite when Elder was not, his me
re presence is insufficient to sus-
tain the Respondent™s burden of prov
ing that he engaged in activities 
that might qualify him as a statutory supervisor.  See, e.g., 
Billows Electric Supply
, 311 NLRB 878, 879 (1993). 
the protected conduct.  That is, in order to rebut the 
prima facie case, the Responde
nt cannot simply present a 
legitimate reason for its action but must persuade by a 

preponderance of the evidence that the same action 
would have taken place even in the absence of the pro-
tected conduct.  Roure Bertrand Dupont, Inc.,
 271 NLRB 
443 (1984). 
Although the judge did not actually find that Cracolici 
violated the Respondent™s telephone policy, he did find 
that Pierucki concluded that Cracolici condoned the 

abuse of the government telephone assigned to the Re-
spondent for official business.
  Even assuming that this 
belief on the Respondent™s part constituted a legitimate 
reason for its actions towards Cracolici, we find that on 
the record before us the Respondent has failed to carry its 
burden of showing by a pr
eponderance of the evidence 
that it would have taken the same actions in the absence 

of Cracolici™s union activities.  Accordingly, we find that 
the Respondent™s treatment of
 Cracolici violated Section 8(a)(3) and (1) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, General Security Services Corporation, Los 
Angeles, California, its offi
cers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Transferring, demoting, suspending, or terminating 
Alfred Cracolici because of his union activities.  
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act.  
(a) Within 14 days from the date of this Order, offer 
Alfred Cracolici full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.  
(b) Make Alfred Cracolici 
whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him, computed on a quarterly basis 
from date of discharge to date of proper offer of rein-
statement, less any net interi
m earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest 
as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful transfer, de-
motion, suspension, and termination, and, within 3 days 
thereafter, notify Alfr
ed Cracolici in writing that this has 
been done and that the tran
sfer, demotion, suspension, 
and termination will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314 cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its facilities in Santa Ana, California, and Los Angeles, 
California, copies of the attached notice marked ﬁAppen-
dix.ﬂ
5  Copies of the notice, on forms provided by the 
Regional Director for Region 21, after being signed by 

the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since February 29, 1996. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN GOULD
, concurring. 
I agree with my colleagues 
that Assistant Lead Court 
Security Officer Cracolici is 
not a supervisor within the 
meaning of Section 2(11) of
 the Act and that the Re-
spondent violated Section 8(a)(3) and (1) by transferring, 
demoting, suspending and discharging him because of 
his union activities.  I write separately because I would 
find violations of Section 8(a)(1) even if Cracolici were a 

statutory supervisor. 
The judge, having found th
at Cracolici was a supervi-
sor, dismissed the complaint under 
Parker-Robb Chevro-
let, 262 NLRB 402 (1982), affd. sub nom. 
Automobile 
Salesmen™s Union Local 1095 v. NLRB
, 711 F.2d 888 
(D.C. Cir. 1988), a decision where the Board first an-

nounced the test to resolve 
supervisory discharge cases.  
I do not subscribe to this test.  Instead, I would extend 

the protection of the Act to supervisors when the dis-
charge has a chilling effect on employees™ rights to en-
gage in protected or union activities and when their su-
pervisory status is uncertain and they engage in protected 

or union activity in the good-faith belief that they are 
statutory employees protected 
by the Act.  I address each of these issues in turn. 
                                                          
                                                           
5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 First, I would not grant the Respondent immunity from 
its actions against Cracolici under the test set out in 
Parker-Robb
, but would find these actions unlawful be-
cause of their chilling effect on employees™ rights to en-
gage in concerted or union activity.  In this regard, in  
Parker-Robb
, 262 NLRB at 404, the Board announced 
that: 
 The discharge of supervisors as a result of their partici-
pation in union or concerted activityŠeither by them-
selves or when allied with rank-and-file employeesŠis 
not
  unlawful for the simple reason that employees, but 
not supervisors, have rights protected by the Act.  [Em-
phasis in original.] 
 In overruling contrary precedent,
1 the Board explained that 
while ﬁthe discharge of a supervisor for engaging in union 
or concerted activity almost invariably has a secondary or 

incidental effect on employees,ﬂ such an effect is ﬁinsuffi-
cient to warrant an exception to the general statutory provi-
sion excluding supervisors from the protection of the Act.ﬂ  
Id. at 404.  The Board added that: 
 [I]t is irrelevant that an employer may have hoped, or 

even expected, that its decision to terminate a supervi-
sor for his union or concerted activity would cause em-
ployees to reconsider, and perhaps abandon, their own 
concerted or union activity.  No matter what the em-
ployer™s subjective hope or expectation, that circum-
stance cannot change the character of its otherwise law-

ful conduct.
2   Thus, the Board announced, in effect, that even when an 

employer™s ﬁdecision to terminate a supervisor for his union 
or concerted activity would cause employees to reconsider, 
and perhaps abandon, their own concerted or union activ-
ity,ﬂ such a chilling of employees™ Section 7 rights has no 
more than an ﬁincidental or secondary effect on the employ-
 1 See, e.g., Brothers Three Cabinets
, 248 NLRB 828, 828Œ829 
(1980), and 
Fairview Nursing Home, 202 NLRB 318, 324 fn. 34 
(1973).  As explained in 
Pontiac Osteopathic Hospital
, 284 NLRB 442, 
443 (1987): 
In 
Parker-Robb 
[the Board] overruled the ﬁintegral partﬂ or ﬁpattern 
of conductﬂ cases in which [it] had held that the discharge of a supervi-
sor, as part of an overall plan to
 discourage employees from exercising 
their Section 7 rights, violated the Act.  While recognizing that the 
discharge of a supervisor for engaging in union or concerted activity 
almost invariably has a secondary or
 incidental effect on employees, 
[the Board] reasoned that such con
duct is insufficient to warrant an 
exception to the general statutory provision excluding supervisors from 

the protection of the Act. 
For the reasons set forth in my dissent, I would find that when the 
discharge of a supervisor has a chilling effect on the Sec. 7 rights of 

statutory employees, the discharge is
 unlawful.  In my view, the deter-
mination of this issue is best decide
d by an examination of the facts in 
each case and without reliance on ﬁmagicﬂ terms such as ﬁintegral partﬂ 

or ﬁpattern of conduct.ﬂ  Accordingly, I refrain from using these terms 
here. 
2 Parker-Robb Chevrolet
, 262 NLRB at 404 (fn. omitted). 
 GENERAL SECURITY SERVICES CORP. 315eesﬂ and therefore does not render the discharge of the su-
pervisor unlawful.  Id.  I hold a different view of the Act. 
As I have previously explained elsewhere,
3 I would 
find that discrimination against a statutory supervisor 
violates the Act when it reasonably may be inferred that 
the discrimination will chill the concerted or union 
activities of statutory employees.  In my view, 
discrimination by an employer that has the effect of 
coercing employees to abandon their protected or union 
activities should never be construed as lawful on the 
ground that the employees™ ab
andonment of protected or 
union activities is merely an ﬁincidental or secondary 
effectﬂ of such discriminati
on.  To the contrary, the 
chilling of employees™ rights to organize and to 

participate in union activities goes to the very heart of the 
Act and undermines the very employee rights which the 
Parker-Robb
  Board purported to protect.  In this regard, 
I find it inherently contradictory for the Board to rely on 
the proposition that  ﬁemployees, but not supervisors, 
have rights protected by the Act,ﬂ when the result of such 
a reliance is to leave employers free to chill the rights of 

statutory employees with impunity.  Accordingly, for 
these reasons, I would overrule 
Parker-Robb
 and find 
that an employer violates  the Act when it reasonably 
may be inferred that its discharge of a statutory 
supervisor has a chilling effect on the concerted or union 
activities of statutory employees.  Such an inference is 
clearly warranted here.  Accordingly, I would find that 
the Respondent™s discharge of
 Cracolici violated Section 
8(a)(1) of the Act even assuming Cracolici was a 
statutory supervisor. 
In finding that the Respondent™s discharge of Cracolici 
had a chilling effect on the union activities of unit em-
ployees, I emphasize that Cr
acolici actively participated 
in the employees™ efforts to
 seek union representation 
and that the Respondent discharged him specifically be-

cause of his union activities.  Statutory employees could 
reasonably fear that they wo
uld suffer the same fate as 
Cracolici if they persisted in their efforts to seek union 
representation.   
Even when a supervisor™s discharge does not have a 
chilling effect on other employees, the supervisor may 
still enjoy the protection of the Act under certain circum-
stances not present here.  Wher
e an individual™s status as a statutory supervisor is genuinely uncertain and is con-
tested before the Board in a union organizational cam-
paign, that individual does not lose the protection of the 

Act if, in effect, he guesses wrong and is subsequently 
determined to be a statutory supervisor.  I do not believe 
that extending the protection of the Act to such individu-
als would undermine the objective which Congress in-
tended when in 1947 it amended the definition of ﬁem-
ployeeﬂ in Section 2(3)  to 
exclude those denominated as 
                                                          
                                                           
3 See Cincinnati Truck Center, 315 NLRB 554, 556 fn. 11 (1994). 
supervisors under Section 2(11).
4  In this regard, in 
Beasley v. Food Fair of North Carolina
, 416 U.S. 653, 
661-662 (1973),  the Supreme Court, after reviewing the 

legislative history of the re
levant amendments, stated 
that: 
 This history compels the conclusion that Con-
gress™ dominant purpose in amending §§ 2(3) and 
2(11) . . . was to redress a perceived imbalance in la-
bor-management relationships that was found to 
arise from putting supervisors in the position of serv-
ing two masters with opposed interests. 
 As the Court explained, Congress excluded supervisors 
from protection under the Act ﬁbecause [they] were man-
agement obliged to be loyal to their employer™s interests, 
and their identity with the interests of rank-and-file employ-
ees might impair that loyalty . . . .ﬂ  Id. at 659
Œ660.  Since I 
would find protected only the union activities of employees 
whose supervisory status is uncertain at the time they en-
gage in such activities, it follows that their obligation to be 
loyal to management is not yet clearly established and there-
fore their union activity would not ﬁimpairﬂ that loyalty.  In 
these circumstances, an employer risks relatively little if it 

awaits impartial resolution of the supervisory issue before 
insisting that the employee, if found to be a supervisor, 
cease from union activity.   
On the other hand, under current law it is the employee 
whose supervisory status is in doubt who must risk eve-
rything when, upon an employer™s mere assertion that the 

employee is a supervisor, the employee must  choose 
either to surrender his Section 7 right to engage in pro-
tected or union activity or to subject himself to possible 
discharge by continuing to engage in that activity.  Fur-
ther, employees™ union activities are adversely affected 
even if they are ultimately found not to be supervisors.  
Thus, to the extent employees fear they may be found to 
be supervisors they are inhib
ited in the exercise of their 
rights under the Act.  Additionally, the rest of the unit is 
impacted by not having the benefit of the full participa-
tion of the affected employees.  I would remove this risk 
by finding unlawful an employer™s demand that an em-
ployee cease his protected or
 union activity and any dis-
cipline imposed if the action was taken as a result of such 
activities prior to a Board determination of his job status.  
The facts here, however, do not appear to warrant this 
approach.  4 Sec. 2(3) provides in pertinent part: 
The term ﬁemployeeﬂ shall include any employee . . . but shall 
not include . . . any individual em
ployed as a supervisor . . . . 
  Sec. 2(11) provides: 
The term ﬁsupervisorﬂ means any individual having authority, in 
the interest of the employer, to hi
re, transfer, suspend, lay off, re-
call, promote, discharge, assign, reward, or discipline other em-
ployees, or responsibly to direct them, or to adjust their grievances, 
or effectively to recommend such 
action, if in connection with the 
foregoing the exercise of such authority is not of a merely routine 
or clerical nature, but requires 
the use of independent judgment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316 Cracolici™s status was not contested in the union™s or-
ganizational campaign.  The stipulated election agree-
ment specifically excluded Cracolici™s position, Assistant 
Lead Court Security Officer, from the bargaining unit.  
Cracolici did not attempt to vote in the election and had 
been instructed by the Respondent to remain neutral in 
matters involving the election.  Cracolici, therefore, is 

not an individual who held a good-faith belief that he 
was an employee entitled to the protection of the Act 
who expected his status to be
 resolved by the Board at 
the time of the election. 
Accordingly, assuming Cracolici™s supervisory status, 
I would find that the Respondent actions toward him 
violated Section 8(a)(1) because of their chilling effect 
on employees™ rights to engage in protected or union 
activities.  As noted earlier, I also fully agree that Cra-
colici is not a supervisor for the reasons set forth in the 
majority opinion and that the Respondent™s treatment of 
him violated Section 8(a)(3) and (1) of the Act. 
 MEMBERS HURTGEN AND
 BRAME
, dissenting. 
The issue here is whether th
e Charging Party, Alfred 
Cracolici, was a statutory s
upervisor, and therefore out-
side the protection of the Act, when the Respondent dis-

charged him for engaging in union activity.  
Finding that the Respondent had satisfied its burden of 
showing that Cracolici was a statutory supervisor, the 

judge further found that the Respondent did not violate 
the Act when it discharged him for engaging in union 
activity.
1  The judge therefore dismissed the complaint.  
The majority, reversing the j
udge, finds that Cracolici 
was a statutory employee and that the Respondent vio-
                                                          
 1 In finding that Cracolici™s discharge did not violate the Act, the 
judge cited Parker-Robb Chevrolet,
 262 NLRB 402 (1982), affd. sub 
nom. 
Automobile Salesmen™s Union Local 1095 v. NLRB
, 711 F.2d 888 
(D.C. Cir. 1988).  In 
Parker-Robb
, 262 NLRB at 404, the Board ex-
plained that ﬁ[t]he discharge of supervisors as a result of their participa-
tion in union or concerted activity . . . is 
not 
unlawful for the simple 
reason that employees, but not supervisors, have rights protected by the 
Act.ﬂ  (Emphasis in original.)  We 
agree with the judge that the Board™s 
decision in 
Parker-Robb
 is applicable here and that under that decision 
statutory supervisor Cracolici™s disc
harge would not be unlawful.   
We find without merit Chairman Gould™s criticism of 
Parker-Robb and reject his attempt to extend the 
protection of the Act to statutory 
supervisors who are discharged for engaging in union activity.  As 

stated in Parker-Robb, 262 NLRB at 402 (fn. omitted), ﬁdown through 
the years the Board has consistently
 held that a supervisor may be 
discharged for union activity.ﬂ  We w
ould find that that is all that has 
happened here.  To find such conduct
 unlawful, we would be required 
to look beyond the conduct, lawful in
 itself, and find it unlawful on the 
basis of the consequences of that conduct, i.e., whether it had an ad-
verse effect on employees.  For the reasons articulated in 
Parker-Robb, we decline to adopt such an analys
is.  Finally, we reject Chairman 
Gould™s attempt to find that the di
scharges of supervisors would be 
unlawful if their supervisory status were uncertain prior to the Board™s 
resolution of that issue.  As Ch
airman Gould notes, Congress amended 
the definition of ﬁemployeeﬂ in Sec. 
2(3) of the Act to exclude ﬁsuper-
visors.ﬂ  Congress did not contempl
ate extending the protection of the 
Act to a further category of ﬁgray-ar
eaﬂ supervisors, and we decline the 
Chairman™s invitation to fashion such a category now. 
lated Section 8(a)(3) and (1) by discharging him.  We 
disagree. The Respondent operates a security guard business.  
As part of that business, the Respondent, under a contract 
with the United States Marshal Service, furnishes secu-
rity guards, called Court Secu
rity Officers (CSOs), to 
certain federal courthouses in southern California, in-
cluding the Santa Ana Federal Court House at issue here.   
A lead CSO, the highest ranking official of the Respon-
dent at the work site, supervises the CSOs.  At sites that 
employ more than 10 CSOs, 
such as the Santa Ana facil-
ity, an Assistant Lead CSO assi
sts the Lead CSO.  At all times relevant, Phil Elder was the Lead CSO at the Santa 
Ana facility and Cracolici was the Assistant Lead CSO.  
It is admitted that Elder was a statutory supervisor.  As 

explained above, the issue here is whether Cracolici was 
also a statutory supervisor.  
In his analysis of this issue, the judge correctly found 
that Cracolici was in charge of courthouse security at the 

Santa Ana Federal Court House after Lead CSO Elder 
left each day at 1:30 p.m.  
Since Cracolici stayed at work until approximately 6 p.m., he was, in fact, in charge of 
courthouse security for ap
proximately 4.5 hours each 
day.  Further, in our view, the judge also correctly found 

that certain factsŠ(1) that the Respondent™s contract 
with the Marshal Service required the Respondent to 
have a supervisor on duty 
during periods of public access 
to the courthouse, i.e., until 6 p.m. each day, and (2) that 
Cracolici, as the Respondent™s 
highest ranking official at 
the court house after 1:30 p.m., satisfied this supervisory 

requirementŠsupport a finding that Cracolici was a su-
pervisor within the meaning of the Act. 
That Cracolici™s status was indeed that of a statutory 
supervisor when he was in charge of the courthouse is 
evidenced by the fact that 
in Elder™s absence Cracolici 
would schedule and assign the work of the CSOs.  Thus, 
although Elder may have prepared work schedules in 
advance, there were times when the Marshal Service 
would request changes after Elder had left.  Cracolici had 
the authority to decide how to comply with those re-
quests. 
Cracolici™s authority to assign overtime further evi-
dences Cracolici™s status as a statutory supervisor.  In 

this regard, Elder testified, without contradiction, that 

when Cracolici was in charge of courthouse security, he 
had the authority to call in CSOs, which call-ins could 
result in overtime pay.  See, e.g., 
Sun Refining Co.,
 301 
NLRB 642 fn. 2 (1991) (authorizing and assigning over-
time is a supervisory function under Section 2(11)).  
Further, as the Respondent™s 
highest ranking official at 
the facility for much of the day, Cracolici had the author-

ity to act for the Respondent if a serious problem or an 
emergency arose.  Such action would include the direc-
tion of  the CSOs in their response to the problem or 
emergency.  Although the majo
rity attempts to disparage 
Cracolici™s
 use of such authority on the ground that no 
 GENERAL SECURITY SERVICES CORP. 317such emergency had yet arisen, their arguments do not 
alter the fact that Cracolici 
possessed such authority.  We 
find that this factor also su
pports a finding that Cracolici 
was a statutory supervisor.
2  Contrary to the suggestion of our colleagues, our view 
that Cracolici was a statutory supervisor is not based on 

his ﬁmere presenceﬂ at the wo
rk site when supervisor 
Elder was absent.  Rather, we emphasize that Cracolici 
was in charge of the Respond
ent™s operations in Elder™s 
absence, that he was the highest-ranking onsite represen-
tative of the Respondent at those times, and that his re-
sponsibilities included the summoning of additional 
CSOs as needed, which could result in overtime pay.  
Those responsibilities also included changing work 
schedules.  With particular reference to this last respon-
sibility, the Marshal Service would request changes, but 
the decision as to what changes were to be made was 
entirely up to Cracolici. 
Finally, our finding that Cracolici was a statutory su-
pervisor is further evidenced by the presence of  ﬁsecon-
daryﬂ indicia of Cracolici™s su
pervisory status, i.e., Cra-
colici was paid more than the rank-and-file CSOs, and he 
was perceived as a supervisor by them. 
For all these reasons, we ag
ree with the judge that Cra-
colici was a statutory supervisor.  Accordingly, we would 
dismiss the complaint. 
   APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 transfer, demote, suspend, discharge, or 
otherwise discriminate against any of you for supporting 
the International Union, United Government Security 
Officers of America, Local 
74 or any other union. 
                                                          
                                                           
2 Cf. Quadrex Environmental Co.,
 308 NLRB 101, 101 (1992), 
where the Board found that leadmen were not statutory supervisors 
because, inter alia, if the leadme
n encountered nonroutine problems, 
they had to report them.  By contra
st, Cracolici had the authority to act 
on the Respondent™s behalf if a nonroutine problem arose. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Alfred Cracolici full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed 
and WE WILL
 make him whole for any loss of earnings 
and other benefits resulting from his transfer, demotion, 
suspension, and discharge, less any net interim earrings, 
plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful transfer, demotion, suspension, and discharge of Al-

fred Cracolici, and 
WE WILL
, within 3 days thereafter, 
notify him in writing that this has been done and that the 

transfer, demotion, suspension, and discharge will not be 

used against him in any way. 
 GENERAL SECURITY
 SERVICES
 CORPORATION
  Ami Silverman, Esq
., for the General Counsel
. Robert A. Boonin, Esq
., for the Respondent
. Alfred Cracolici
, for the Charging Party
. DECISION INTRODUCTION ALBERT A. M
ETZ
, Administrative Law Judge.
 This case was 
heard at Los Angeles, California, on April 7Œ8, 1997.
1  Alfred 
Cracolici, an individual, has ch
arged that General Security 
Services Corporation (Respondent) 
violated Section 8(a)(1) and 
(3) of the National Labor Relations Act (Act) by transferring, 
demoting, suspending, and term
inating him. I find that Cra-
colici was a supervisor within the definition of the Act and that 

Respondent™s actions did 
not violate the Act.  
The Respondent admits that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the International Union, United Government 
Security Officers of America and it Local 74 (jointly referred to 
as the Union) are labor organizations within the meaning of 
Section 2(5) of the Act. 
I. BACKGROUND The Respondent operates a securi
ty guard business. Part of 
that business provides security se
rvices at Federal courthouses 
throughout the country including the southern California area. 
This function involves protecting the Federal judiciary, court 
employees, and the public, includ
ing jurors. The Respondent is 
responsible for protecting the Federal courthouses in Los Ange-

les, San Bernadino, 
Pasadena, Santa Ana, 
and Santa Barbara, 
California. The Respondent™s work
 is performed under contract 
with the United States Marsha
l Service (USMS). Respondent™s 
guards are called Court Security Officers (CSOs) and they are 

supervised by a Lead CSO who is the highest ranking company 
official on the worksite. Typically at sites that employ more 
than 10 CSO™s an Assistant Lead CSO is employed to assist the 
Lead CSO. This was the situation at the Santa Ana Federal 
Courthouse and Federal Office
 Building complex in April 
 1 All subsequent dates refer 
to 1996 unless otherwise stated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318 1995. At that time Lead CSO, Ph
il Elder, was in charge of the 
Santa Ana courthouse. Charging Party Cracolici worked under 
Elder as the Assistant Lead CSO.
 Elder had appointed Cracolici 
as his assistant to substitute for Herb Johnson who was on an 
extended medical leave. It wa
s apparent as early as August 
1995 that Johnson would not be able to return to work. Cra-

colici thus worked as the Assistant Lead CSO for 11 months 
from April 1995 until his discharge in March 1996. 
The Respondent™s District Supervisor is Richard Caven who 
oversees several courthouse locati
ons in southern California. 
Caven was responsible for supe
rvising Elder and Cracolici. 
Caven™s office is located in Lo
s Angeles. The Government™s 
complaint alleges, and the Res
pondent admits, that Elder and 
Caven are supervisors within the meaning of Section 2(11) of 
the Act.  
In late 1995 and early 1996 the Union was attempting to or-
ganize the CSO™s at the Santa Ana courthouse. Eventually an 
election was scheduled for Janu
ary 25, 1996. The stipulated 
election agreement specifically excluded Lead and Assistant 
Lead CSOs from the bargaining unit. Cracolici did not attempt 
to vote in the election and had been instructed by the Respon-
dent through Elder that they both were to remain neutral in 

matters involving the election. They were only to discuss the 
Union with CSOs if the employee had a question about the 
matter. 
II. RESPONDENT™S INVESTIGATION
 In January the Respondent received a complaint from the 
USMS that there may be problems with CSOs at the Santa Ana 
courthouse misusing the government telephone, and perhaps 
other problems. A supervisor, James Russell (who did not work 
at the Santa Ana courthouse) was assigned to investigate the 
complaints. He interviewed th
e Santa Ana personnel and this 
resulted in the Respondent lear
ning that some employees may 
have abused telephone privileges. Additionally, it was learned  
Cracolici may have solicited support for the Union in the elec-
tion campaign, made derogatory
 remarks about the Respondent, and behaved abusively towards two women CSOs under his 
supervision. III. CRACOLICI™S TRANSFER, DEMOTION, AND SUSPENSION
 On February 29, Caven issued a memo notifying the em-
ployees that a new lead and assistant lead were assuming those 
duties at the Santa Ana court
house commencing March 4. Cra-
colici was told to report to the Los Angeles office and on 
March 4 he met with District Supervisor Caven who gave him a 
letter of suspension. Cracolici
 was suspended pending further 
investigation of his recent conduct. The letter listed several 
problem areas including his and 
subordinates™ telephone abuse, making statements against the Respondent, and showing favor-
itism towards certain employees. The letter also alleged he 
ﬁparticipated and supported in an effort to bring a union into 
our work environment which was contrary to the directions you 
were given by manage
ment.ﬂ Cracolici was invited to submit a 
written reply to the listed allegations. He prepared such a reply 
and this was considered by mana
gement in making its decision 
to terminate him. While Cracolici denied he did anything that 
was supportive of the Union™s organizational efforts, I do not 
credit his denials. The credited evidence and testimony estab-
lish that Cracolici was vocal 
in supporting the Union and abu-
sive to subordinates who disagreed with his opinion.  
IV. DISCHARGE On March 14 the Respondent terminated Cracolici.
2 The 
termination decision was made by Andrew Pierucki, Respon-
dent™s vice president, who offi
ces in Minneapolis, Minnesota. Pierucki testified that he made the decision to terminate Cra-
colici after a review of the information that was submitted to 
him. This included supervisor
 Russell™s investigation reports, 
employee statements, and Cracolici™s written response. Pierucki 

did not find Cracolici™s response was truthful and considered it 
to be confrontational and evasiv
e rather than responsive to the 
inquiry. Pierucki concluded that
 Cracolici condoned the abuse 
of the government telephone a
ssigned to the Respondent for official business. Pierucki believed that Cracolici showed fa-
voritism towards some of the employees that were pro-union. 
This included condoning CSOs using Government and com-
pany time to conduct Union business. Pierucki also determined 
that Cracolici abused some employees by his refusal to com-
municate with them. Pierucki was very concerned by the com-
plaints of two women CSOs (det
ailed more fully below) that 
they were going to file EEOC charges against Cracolici because 

of his abusive behavior towards 
them. Pierucki concluded that 
the totality of Cracolici™s conduct required his termination. 

Cracolici™s termination letter states that his ﬁactions during the 
recent campaign for the Union were such that you are no longer 
suitable to continue as a supervisor for this companyﬂ Thus, 
Cracolici was terminated on March 14.  
V. THE CSO™S WORK AND SUPERVISION
 All CSOs are deputized by the Government to serve as Dep-
uty U.S. Marshals. They are arme
d and have arrest powers. The 
CSOs perform duties of checking the public entering the court-

house, providing roving patrols,
 courtroom security, guarding 
juries, and other tasks requested by the USMS. CSOs are as-
signed on an hourly basis to either occupy a stationary post 
(e.g., the X-ray machine at the courthouse entrance) or a roving 
post (e.g., patrolling the hallways and courtrooms). This sched-uling was done by Elder, Cracol
ici, and a CSO who was adept 
at arranging the schedule on hi
s computer. Approximately 17 
CSOs were supervised by Elder and Cracolici.  
The contract between the U.S. Marshal Service and the Re-
spondent states in pertinent part: 
 3.2.2 On-Site Supervision 
[T]he Contractor shall employ a Supervisory/Lead CSO at 
each facility to provide supervision on a daily basis. This per-
son shall, at a minimum, be resp
onsible for coordinating with 
the U. S. Marshal or his designee at that facility on a daily ba-
sis:  i. to determine any changes which may be required 
that day; 
ii. to assure all CSOs ar
e in proper uniform, and all Government property is accounted for; 
iii. to provide a degree of supervision for the daily 
working of the CSOs; 
iv. to be contact between the Contract Supervi-
sor/Manager and the U.S. 
Marshal or his designee. 
 In most cases, this ﬁLead CSOﬂ shall function simultaneously 

as a full-time working CSO. Where 24-hour coverage exists, 
it shall be necessary to provid
e one or more assistant Lead 
                                                          
 2 Elder was demoted at the same time. 
 GENERAL SECURITY SERVICES CORP. 319CSO to provide supervisory coverage on 
all
 shifts. (Emphasis 
added.) 
 The Santa Ana CSOs work shifts that cover a period from 5 
a.m. to 10 p.m. The public hours of the Santa Ana Courthouse 
are approximately 7 a.m. until 
6 p.m. Elder typically worked 
from 5 a.m. until 1:30 p.m. because certain judges started work 
at 5:30 a.m. Cracolici commonly 
started work at 9:30 a.m. Cra-
colici testified that, ﬁAfter Elde
r left at 1:30 p.m. I took over his 
duties as Lead CSO. When employees needed guidance while 
Elder was out they would call me
.ﬂ A number of CSOs did not 
start work until 2 p. m.  
Cracolici did some daily log 
reports which document the 
employees that worked on particular days and how long they 
worked. He would request additional personnel from upper 
management to staff his courth
ouse. He occasionally approved 
vacation payments to employees 
but did not give them the va-
cation time off. Cracolici would assist Elder in the preparation 

of scheduling employees. When Elder was not working the 
scheduling would be done by Cracolici or a CSO who was 
skillful at the task. The prior schedule was usually used as the 
basis for the new schedule requir
ing only a minimal amount of 
changes.  Cracolici testified that he reprimanded CSOs as needed and 
recited two instances. He considered one of the instances to be 
a particularly serious situation. The reprimand resulted from the 
CSO being away from his post in the Clerk™s office. The officer 
was in a position where he could not see his post. At times when Elder was not at the courthouse CSO™s would come to Cracolici with questions about th
eir duties. Cracolici would use Elder™s office to write his reports and to use the telephone. 
Cracolici admitted that Elder told him that there was going to 
be a union election, and that the two of them, as part of man-agement, would not be able to vote. He was instructed not to 
talk about the election unless 
someone asked him a question. Cracolici recalled that on abou
t 20 occasions employees came 
to him wanting to discuss the Union. He denied ever encourag-ing any employee to support the Union. 
Elder testified that Cracolici™s job responsibility was to run 
his end of the shift and make sure that CSOs were doing their 
jobs and to be in charge at times when Elder was not present. Elder stated the USMS would c
ontact the Lead or Assistant 
Lead CSO if they had any problems with security and would 
expect them to take care of the problems. When Cracolici was 
in charge he was the direct contact with the USMS. If the 
USMS had additional security needs it was up to the Lead or 
the Assistant Lead to staff that security which could result in 
overtime pay. If there was a serious problem with a member of 

the public the Lead or the Assistant Lead was to oversee the 
situation. Elder noted that when Cracolici was promoted to the 
Assistant Lead position he recei
ved a 90-cent-per-hour wage 
increase. His radio call sign was changed to reflect that he was 
ﬁS2ﬂ or the supervisor under Elder. 
 CSO Lumila Wren testified that she considered Cracolici to 
be a supervisor, because ﬁhe™s the supervisor that gave us or-
ders, gave us the direction.ﬂ  Wren observed Cracolici also 
doing some of the scheduling. Sh
e complained that Cracolici 
was leaving early on occasions and was thus not available to 
the CSOs. Wren stated in wri
ting during the Respondent™s in-
vestigation that Cracolici was the evening supervisor and when 
he left early this caused problems because there were times 
when decisions had to be made 
such as who would be assigned 
to work overtime if a court was going to be in session late. (R. 
Exh. 3.) Wren noted that Cracolici was available to answer 
questions and was on roving patr
ol more frequently than other 
officers in order to keep track of the overall security situation in 
the two Santa Ana buildings. Wren recalled discussing the Un-ion in front of Cracolici in approximately December 1995 and 

expressing her opinion that she 
did not favor union representa-
tion. Cracolici told her, ﬁYou women don™t understand any-
thing.ﬂ Thereafter Cracolici be
came very hostile towards her. 
This hostility was expressed in part by refusing to answer her 

questions and walking away from
 her. Wren noted that her assignments changed so she was given long periods on fixed 
posts which was highly unusual. 
Prior to the union discussion 
with Cracolici she would get a c
ouple of roving assignments a 
day. At one point she went to Cracolici and told him she 
wanted to discuss her scheduling.
 He refused to speak to her 
and walked away. She testified that CSOs who favored the 

Union were getting the roving a
ssignments. She complained of 
her treatment to Elder who said he would check into the matter. 
They discussed the situation late
r and Elder™s reply was that she 
knew Cracolici and he did what he
 wants. Wren told Elder that 
she and CSO Marjorie Appel were prepared to file an EEOC 
complaint about the hostile work environment to which Cra-
colici was subjecting them.  
CSO, Marjorie Appel, testifie
d that her regular shift was 2 
p.m. to 10 p.m. and that she rare
ly saw Elder who typically left 
at 1:30 p.m. She stated that she considered Elder and Cracolici 

to be supervisors who were responsible for enforcing work 
rules and possibly disciplining empl
oyees if they violated work 
rules. Appel noted that they were the highest company author-

ity on the worksite. Appel also 
had discussions with Cracolici 
about the Union. She told him th
at she was not sympathetic to 
the organizational drive. Corroborating Wren™s testimony, Ap-
pel likewise experienced Cracolici refusing to speak to her after 
she expressed her lack of enthusiasm for the Union. She con-
sidered his treatment to be abusive and talked to Wren about 
their filing a discrimination complaint with the EEOC.  
Andrew Pierucki, Respondent™s vice president, testified that 
in the absence of the Lead CSO an Assistant Lead CSO is the 
highest ranking company official at a courthouse. Leads are 
responsible for directing employ
ees and being in charge during 
any emergency. Pierucki emphasized the seriousness of the 
CSO™s duties and noted that two of Respondent™s CSOs had 
been killed in the line of duty. Pierucki testified that because of 
the gravity of the work it was important to have supervisors in 
place, particularly during the public hours when there is the 
highest likelihood of an emergency. Pierucki stated that the 
supervisory requirement of ha
ving Assistant Lead CSOs was 
mandated by the USMS in the contract and that they was re-
sponsible for the supervision of the CSOs. 
VI. ANALYSIS OF THE SUPERVISORY ISSUE
 The Government contends that Cracolici was not a supervi-
sor within the Act™s definition and that his discharge which, in 
part, was motivated by his union 
activity was a violation of the 
Act. The Respondent asserts th
at Cracolici was a statutory su-
pervisor and his union activitie
s did not protect him from dis-
charge. Section 2(11) defines a 
supervisor as: ﬁAny individual 
having authority in the interest of the employer, to hire, trans-
fer, suspend, lay off, recall, promote, discharge,
 assign, reward, or discipline other employees, or 
responsibly to direct them or 
to adjust their grievances, or effectively to recommend such 

action, if in connection with the foregoing the exercise of such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320 authority is not of a merely rou
tine or clerical nature, but re-
quires the use of independent judgment.ﬂ The burden of prov-
ing supervisory status rests with
 the party who alleges its exis-
tence.
 Health Care Corp
., 306 NLRB 63 fn. 1 (1992).  
 Cracolici was the only supervisor
 present on a daily basis af-
ter Elder left at 1:30 p.m. Craco
lici would also be solely re-

sponsible for the courthouse security at times when Elder was 
absent from work for reasons such as vacations, management 
meetings, or illness. Cracolici had the authority to schedule and 
direct the work of CSOs. He had the authority to discipline 
CSOs and cited instances when 
he did verbally reprimand em-
ployees. He was responsible for being the Respondent™s repre-
sentative to the USMS when Elder was absent and work as-
signments had to be accomm
odative to USMS™s needs.  
Cracolici received a 90-cent-per-hour wage increase when he 
was appointed Acting Assistant 
Lead CSO. He was assigned a supervisory radio call as Assistan
t Lead CSO. He directed the 

work of the CSOs as he saw appropriate and the staff viewed 
him as a supervisor. The need 
for supervision of the CSOs, 
especially during public hours, 
was readily demonstrated. The 
CSOs are armed deputy U. S. 
Marshals. The Respondent has 
had two CSOs killed in the line of duty. The CSOs perform a 
vital service in protecting the c
ourthouses from serious threats. If Cracolici were not found to be a supervisor the CSOs would 
be unsupervised during half of the day while providing this 
critical courthouse protection.  
The contract with the USMS, while not dispositive of Cra-
colici™s supervisory status, is 
supportive of the intent that he 
was to work as supervisor within the meaning of the Act. The 
USMS requires that the Respondent have a supervisor on duty 
during the court™s public hours. I find that Cracolici had the 
authority to responsibly direct
 the CSOs and exercised that 
authority. Additionall
y, I find that Cracolici had and exercised 
the authority to discipline employees. 
The Respondent received reports that Cracolici was support-
ing the Union™s organizational effo
rts, and, contrary to instruc-
tions, was not remaining neutral during the campaign. The Re-

spondent chose to credit these 
reports over Cracolici™s denial that he had engaged in any union activity. I likewise do not 
credit Cracolici when he denies
 that he engaged in union activ-
ity. I found the testimony of CSOs
 Appel and Wren to be credi-
ble that Cracolici supported union representation, and shunned 
them because they did not share his views.  
I find that the Respondent has met the burden of showing 
that Cracolici was employed as a statutory supervisor. I further 
find that because of his supervisory status the Respondent did 
not violate the Act when it discharged him. 
Parker-Robb Chev-rolet
, Inc., 262 NLRB 402, 404 (1982). 
CONCLUSIONS OF 
LAW 1.  General Security Services 
Corporation is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
2.  The International Union,
 United Government Security 
Officers of America and its Local 74 are labor organizations 

within the meaning of Section 2(5) of the Act. 
3.  The Charging Party, Alfred Cracolici, at all material times 
was employed by the Respondent 
as a supervisor within the meaning of Section 2(11) of the Act and his transfer, demotion, 
suspension, and termination 
did not violate the Act.  
[Recommended Order for dismissal omitted from publica-
tion.] 
 